PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/258,780
Filing Date: 28 Jan 2019
Appellant(s): Akingbade et al.



__________________
U.S. Army Research Laboratory
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/1/2021. 

1/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  112(1) enablement rejection.















Grounds of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
	Claims 1-7, 9-18 are pending. Claims 11-18 have been withdrawn. Claims 1-7, 9, 10 have been rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al. (J of General Microbiology, 1971, 67, 265-271) in view of Servinsky et al. (Microbial Cell Factories, 2014, 13, 139, p 1-12). 
The invention is drawn to the following methods:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    197
    650
    media_image3.png
    Greyscale

Applicants elected species chloramphenicol and C. acetobutylicum for examination with traverse (Response/Remarks, dated 6/25/2020). 
O’Brien teaches that chloramphenicol is an inhibitor of protein synthesis and halts the growth of a wide range of both Gram-positive and Gram-negative bacteria. Kiser, de Mello, Reichard & Williams (1950) reported that chloramphenicol (0.6 to 10 pg./ml.) prevented growth of eleven species of pathogenic Clostridium, while Mazurek (1950) found that at concentrations ranging from 0.1 to 100 ug/ml, the antibiotic was an effective inhibitor of the growth of some 30 Clostridium species (p 265, para 1). 
O’Brien further teaches in page 265, para two that, during some studies on the effects of oxygen on Clostridium acetobutylicum (R. W. O'Brien & J. G. Morris, to be published) chloramphenicol was added to rapidly growing anaerobic cultures in an attempt to halt protein synthesis. However, the organism was quite sensitive to chloramphenicol in plate assay, its cultures continued to grow even when supplemented with relatively high concentrations of chloramphenicol (100 ug/ml). The reference reports that growing cultures of C. acetobutylicum rapidly reduced the nitro group of chloramphenicol (Fig. I) via a ferredoxin-dependent reaction in which pyruvate served as the best electron donor. The reduced product at the same concentration was not toxic to the organism.  (Fig. 1, para 2, p 265). Chloramphenicol was decidedly growth-
The reference do not teach addition of sugar acids in the method.
Servinsky teachings relates to the fermentation of oxidized derivatives by Clostridium acetobutylicum. The reference discusses in detail the pathways involved in the metabolism of oxidized feedstock and carbohydrate mixtures. The reference teaches that gluconate and galacturonate (derivative of galacturonic acid) are processed in different pathways and cells grown on galacturonate showed reduced growth rates (Results, page 1), Galacturonate fermentations may be starved for NADH and NADPH required for biosynthetic reactions and reduction of tagaturonate to altronate by altronate oxidoreductase (see p 4, col. 2, lines 3-6). The two main sources of reductant in C. acetobutylicum are NADH from lower glycolysis and reduced ferredoxin from PFOR (see p 4, col. 2, lines 15-18). Electrons can be shuffled between NADH and ferredoxin by the NADH-ferredoxin oxidoreductase, thus it is possible for reducing equivalents formed in lower glycolysis to be oxidized indirectly via the hydrogenase [31,32]. An excess of reductant was present in the glucose and gluconate fermentations and the hydrogenase was saturated, as indicated by H2:CO2 ratios greater than one and the substantial production of butyrate. In cases where H2:CO2 ratios were greater than one there likely was flow of electrons from NADH to ferredoxin via the NADH-ferredoxin oxidoreductase as reduced ferredoxin and CO2 are produced in equimolar quantities by PFOR. In contrast to gluconate and glucose, the measured H2:CO2 for galacturonate fermentations was 0.83. This, in conjunction with the very low level of butyrate production during growth on galacturonate, suggests the electron flow 
 From the teachings of Servinsky one of ordinary skill in the art would have found it obvious to add galacturonate in the growth medium of cells comprising C. acetobutylicum and chloramphenicol. 
One of ordinary skill in the art would have been motivated to add galacturonate in the growth medium of cells comprising C. acetobutylicum and chloramphenicol because (i) O’Brien demonstrates that chloramphenicol is toxic to the organism, C. acetobutylicum but after reduction by the microorganism, the reduced product of chloramphenicol was not toxic to the organism and the reduction was ferredoxin-dependent reduction (ii) Servinsky has demonstrated that when galacturonate was 
Claims 1-3, 10 are addressed by the combined prior art teachings because (i) the microorganism for e.g. clostridium or C. acetobutylicum is provided in the O’Brien and chloramphenicol is administered to the cells comprising C. acetobutylicum (ii) from the teachings of Servinsky one of ordinary skill in the art would have found it obvious to add sugar acid, e.g. galacturonic acid to reduce the reduction of chloramphenicol by the microorganism. Thus the treatment of microorganism, e.g. C. acetobutylicum with chloramphenicol (nitro-containing amphenicol) and galacturonic acid (galacturonate is the salt of the acid), the feedstock would increase the susceptibility of microorganism, here C. acetobutylicum with chloramphenicol, whereby chloramphenicol reduction is reduced by the feedstock. One of ordinary skill in the art would have found it obvious to use galacturonic acid for its salt galacturonate from Servinsky. As to the limitation of ‘wherein the feedstock is adapted to promote cell metabolism and inhibit antibiotic inactivation pathways in the microorganism causing increased sensitivity of the microorganism to the nitro-containing amphenicol’, addition of the same feedstock here galacturonic acid as in the instant claims will exhibit the same properties. As to claim 4, the combined prior art teaches the same method steps as in the instant claim 1, comprising administering the same agent(s) to the microorganism hence would . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al. (J of General Microbiology, 1971, 67, 265-271) in view of Servinsky et al. (Microbial Cell Factories, 2014, 13, 139, p 1-12) as applied to claims above and further in view of Johnstin et al. (J Biol. Chem, 1935, 110, 279-284).
Claim 9 is wherein administering the feedstock by intravenous injection, subcutaneous injection, or intraperitoneal injection.
O’Brien and Servinsky as above.
The reference is not explicit in teachings the limitation of claim 9.
Johnstin teaches experiments using galacturonic acid orally, subcutaneous injection, and by intraperitoneal injection in studies with animals (p 280, para 1, Table 1). 
From the teachings of Johnstin, one of ordinary skill in the art would have found it obvious that the feedstock agent, here galacturonic acid or its salt galacturonate can be administered orally, or by injection. One of ordinary skill in the art would have been . 


(2) Response to Arguments
Appellants argue that that the Examiner fails to demonstrate that the method of claim 1 is disclosed, suggested or otherwise rendered obvious by the relied upon references. 

A. Appellant submits that that Servinsky’s supposed combination with O’ Brien is suspect and does not prove obviousness.
Appellants argue O’Brien and Servinsky teach markedly different goals for using the bacteria in their experimentation which point away from their combination. 
The experiment and goals of the references are wholly unrelated. 
Appellants argue that the Examiner fails to show that Servinsky similarly teaches reducing a nitro-group of any chemical. Servinksy’s experiments merely demonstrate fermentations producing acetate and/or butyrate. This mechanism are shown in Servinsky’s pathways. These fermentations, however, do not reduce the nitro-group of any chemical much less of any antibiotic compound.
These drastic differences clearly point away from an obviousness finding. Indeed, in KSR Int'l Co. v. Teleflex Inc., the Supreme Court held that “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, [is] using the technique ... obvious.” The examiner is clearly biased by hindsight in which the Supreme Court expressly cautioned against. 

In response, the instant method is to increasing the susceptibility of microorganisms to nitro amphenicol antibiotics by administration of a nitro-amphenicol antibiotic and a feedstock comprising sugar acids/salt to a microorganism. O’Brien explicitly teach that C. acetobutylicum organism was quite sensitive to chloramphenicol (CAM) in plate assay. O’Brien teaches growing cultures of C. acetobutylicum in glucose rapidly reduced the nitro group of chloramphenicol and the reduced product at the same concentration was not toxic to the organism. From O’Brien it is obvious that antibiotic susceptibility of chloramphenicol has been reduced when its nitro group was reduced. 
One of ordinary skill in the art would have found it obvious from Servinsky to add galacturonate to the cultures with C. acetobutylicum because (i) Servinsky explicitly teach that the two main sources of reductant in C. acetobutylicum are NADH and reduced ferredoxin from PFOR (pyruvate: ferredoxin oxidoreductase) (ii) Servinsky teach that C. acetobutylicum cells grown on galacturonate showed reduced growth rates. Servinsky has demonstrated that when galacturonate was used, the electron flow through the NADH ferredoxin oxidoreductase was reversed compared to the growth on glucose and gluconate and leaving reduced ferredoxin generated by PFOR. It is noted that galacturonate is a salt of galacturonic acid. It would have been obvious to add the salt for galacturonic acid in the cell cultures and it is within the skill of an artisan. 
A person of ordinary skill in the art would have been motivated to add galacturonate or galacturonic acid in C. acetobutylicum cultures to add an oxidized substrate to reduce the amount of the reductant (that converts nitro group to amine group) and thus make chloramphenicol more available to inhibit C. acetobutylicum. Accordingly, such addition of galacturonate or galacturonic acid to C. acetobutylicum cultures would increase the susceptibility of microorganism to chloramphenicol antibiotic. 


As to Appellants’ arguments that Servinsky do not teach reducing the nitro group of any chemical, it is stated that (1) O’Brien teach reduction of nitro group of chloramphenicol to amine in C. acetobutylicum cultures (ii) Servinsky has been cited to teach the carbon source metabolism in C. acetobutylicum (Fig. 1) with glucose, gluconate and galacturonate. From the teachings of Servinsky it is obvious to a person of ordinary skill in the art to use the oxidized substrate galacturonate in cell cultures of C. acetobutylicum. For the reasons above, one of ordinary skill in the art would have found it obvious to add galacturonate or galacturonic acid to the C. acetobutylicum cultures. 
As to Appellants’ arguments in regards to hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction
based upon hindsight reasoning. But so long as it takes into account only knowledge
which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971 ). In the instant case, O’Brien teach the effects of chloramphenicol in C. acetobutylicum, the decreased activity of the antibiotic, i.e. not being toxic to the organism due its conversion to a reduced product. Servinsky teaches that the amount of 
Appellants argue in regards to first assertion in page 41, that Servinsky mentions two sources of reductant used by fermentation by C. acetobutylicum, O’Brien do not mention about fermentation and whether Servinsky have anything to do with nitro reduction of chloramphenicol, the first assertion does not evidence the obviousness of feeding galacturonate to the bacteria to reduce chloramphenicol. 

In response, the instant specification in Fig. 2 teaches the same C. acetobutylicum metabolism with glucose, gluconate and galacturonate substrates that Servinsky describes as the carbon source metabolism by C. acetobutylicum in page 3, Fig. 2. The nexus here between the references is the metabolism of C. acetobutylicum in the presence of agents, e.g. glucose, gluconate or galacturonate, the reduction process and the reductants involved. O’Brien teach the reduction of chloramphenicol in C. acetobutylicum cultures in glucose and thus its reduction in toxicity. Servinsky explicitly teach the metabolism of glucose, gluconate and galacturonate in C. acetobutylicum cell cultures, how the amounts of reductants (NADH and ferredoxin – reductants in C. acetobutylicum) can affect the carbon source metabolism in C. acetobutylicum (see Table 1). Servinsky teach that out of the three sugars, galacturonate is more oxidized substrate. From the combined teachings of the prior art, a person of ordinary skill in the art would have found it obvious to add galacturonate (or 
Appellants’ argue in regards to second assertion, page 42 that neither Servinsky nor the examiner explained how reduced growth rates of the bacteria relates to the reducing the nitro group of chloramphenicol. Further argued is that O’Brien’s and Servinsky’s opposed teachings regarding growth bacteria is to non-obviousness finding. O’Brien report reduction of the nitro group of chloramphenicol was due to rapid growth of the bacteria. One skilled in the art would not seek a solution which provides reduced growth rates if, as O’Brien reports, it is the rapid growth of the bacteria which reduces the nitro-group of chloramphenicol. The proposed modification would undoubtedly change the mechanism or principle of operation of O’Brien’s disclosed nitro-reduction methodology which cannot support a case of obviousness. 

In response, Servinsky teach that cells grown with galacturonate showed reduced growth rates likely due to the loss of reductant. In other words, cells grown in galacturonate has less reductant compared to the reductants when grown in glucose.  O’Brien teaches that nitro group of CAM is reduced, its activity is reduced in C. acetobutylicum cells grown in glucose. O’Brien do not report that the reduction of nitro group of CAM was due to the rapid growth of the bacteria but teach C. acetobutylicum rapidly reduce the nitro group of chloramphenicol. 
Applicants’ argue in regards to third assertion that Servinsky do not relate to reducing the nitro-group of chloramphenicol and O’Brien makes no mention of oxidized feedstock or products. The Examiner is trying to tie the bio-processes involved in the fermentation with nitro- reducing chloramphenicol with absolutely no foundational showing of why this is the case. Applicants’ further argue in regards to impermissible hindsight The Examiner’s third assertion does not evidence the obviousness of administering the bacteria galacturonate along with nitro-amphenicol.

In response, as stated above, O’Brien teach the reduction of nitro group of chloramphenicol in glucose and Servinsky teach the oxidation/reduction pathway involved when C. acetobutylicum is grown in different sugars, glucose, gluconate and galacturonate. Further Servinsky explicitly teach that galacturonate is a more oxidized substrate. It would be obvious to a person of ordinary skill in the art to reduce the 
Applicants argue in regards to fourth assertion that the Examiner has not demonstrated that one skilled in the art would understand and appreciate that the same fermentation pathways, products, byproducts, etc. described by Servinsky for fermentations are also be used for nitro-reducing chloramphenicol. The Examiner errs by attempting to combine O’Brien’s and Servinsky’s teachings. By all accounts they appear disparate and unrelated. As such, there is no valid basis for concluding they teach or suggest that feeding galacturonate to the bacteria will reduce chloramphenicol either. The Examiner errs by presuming this connection.
Further argued is that the supposed motivation alleged by the Examiner for doing so is based on a mistaken understanding of Servinsky’s teachings. Also argued is that the examiner has not shown or explained why providing a reduced supply of reductant would benefit the bacteria in reducing chloramphenicol.
 
In response, Servinsky explicitly teach that the two main sources of reductant in C. acetobutylicum are NADH and reduced ferredoxin. It is taught that when galacturonate was used, the electron flow through the NADH ferredoxin oxidoreductase was reversed compared to the growth on glucose and gluconate and leaving reduced ferredoxin generated by PFOR. Thus from such teachings a person of ordinary skill in the art would have found it obvious that there is less reductant in the cell cultures when galacturonate is used. A person of ordinary skill in the art would have been motivated to add galacturonate to C. acetobutylicum cultures in presence of chloramphenicol (CAM) because the amount of the reductant to reduce CAM is less and hence it will be more available for reducing or inhibiting the growth of the microorganism. 
As to Applicants’ arguments in regards to suggested motivation, it is noted that Servinsky teach that the amount of the reductants that causes reduction of chloramphenicol can be reduced with galacturonate. Reducing the supply of the reductant would benefit by making CAM antibiotic not being reduced and make it more available to inhibit or reduce the growth of bacteria. 
B. The Examiner fails to show, that is was known in the prior art, that O’Brien’s and Servinsky’s markedly different biological processes were known or understood to work together.

Appellants argue that the Examiner fails to show or otherwise explain that the references teach or suggest the bacteria using these biological process in the same way to achieve the same goals. The examiner thus fails to show that Servinksy’s use of galacturonate would similarly provide the same results which O’Brien reports for reducing the nitro group of chloramphenicol. The Examiner has yet to establish that supposed combination of O’Brien and Servinksy teaches or otherwise render obvious the claimed method in the rejection under 35 U.S.C. § 103. The Examiner errs by categorically trying to exclude evidence of the pathways/mechanisms in consideration of “the subject matter as a whole.”

Appellant submits the Examiner has certainly not answered that question in the affirmative to reasonably demonstrate a case of obviousness of the claimed invention based on the supposed combination of O’Brien’s and Servinsky’s teachings. The Examiner is erroneously confusing/conflating the two references’ disparate teachings on the bio-use of NADH. Moreover, the Examiner’s second assertion here that “one would expect no reduction when other electron carriers or donors are added in ferredoxin replete conditions” is also contrary to O’Brien’s teachings. Indeed, on page 269, O’Brien states: “The ferredoxin-dependence of the chloramphenicol-reducing system in Clostridium acetobutylicum was shown by: (a) stimulation of the activity of crude cell extracts by ferredoxin (spinach or C. acetobutylicum), or by the low potential, one-electron carrier methyl viologen.”** This suggests other extract compounds may indeed provide chloramphenicol-reduction capability. So the Examiner’s assertion of what “one would expect” is also mistaken. Examiner fails to show that Servinsky’s use of galacturonate would similarly provide the same results which O’Brien reports for reducing the nitro group of chloramphenicol. Appellants argue that the claimed invention should not be used as a blueprint for determining obviousness. Accordingly, the Examiner’s rebuttal remarks here lack merit.

In response to the biological process arguments, O’Brien teaches chloramphenicol is reduced in the presence of a reductant, e.g. ferredoxin enzyme and the reduction led to the decreased activity of the antibiotic, i.e. not being toxic to the organism due its conversion to a reduced product. Servinsky explicitly teaches that NADH and ferredoxin are reductants in C. acetobutylicum by showing the growth of the cells in different substrates (glucose, galacturonate and gluconate). Thus, the process 
From O’Brien it is obvious that nitro group of chloramphenicol is reduced by a reductant and hence its availability for inhibiting the C. acetobutylicum is reduced. One of ordinary skill in the art at the time of the invention from Servinsky would have found it obvious that specific reductants are involved in C. acetobutylicum cells when treated with different substrates and in particular reduced amount of reductant when galacturonate is used. From these teachings, a person of ordinary skill in the art would have been motivated to add galacturonate (or galacturonic acid) with chloramphenicol in C. acetobutylicum cells in expectation that nitro group of the antibiotic will not be reduced and will be available to inhibit or reduce the growth of the microorganism. 
As to Applicants’ argument that examiner has failed to show that Servinsky’s use of galacturonate would similarly provide the same results which O’Brien reports for reducing the nitro group of chloramphenicol, it is noted that administration of the same agents, herein CAM and galacturonate (or galacturonic acid) to C. acetobutylicum cells from the combined teachings of the prior art would substantially have the same effects including a reduction in the conversion of nitro group to amine group of CAM. 
As to the argument in regards to the claimed invention should not be used as a blueprint for determining obviousness, the above arguments addressed for impermissible hindsight are applied here as well. 



D. Appellant maintains that there is no reasonable expectation of success for what the Examiner proposes either.

Appellants argue that the Examiner is offering this as an unproven solution for lowering the toxicity of chloramphenicol antibiotic. The Examiner is proposing a material change with respect to O’Brien bacterial growth rates. This does not demonstrate a reasonable expectation of success. There should be no change in their respective functions for the combined elements to demonstrate a reasonable expectation of success. Servinsky makes no mention whatsoever of antibiotics let alone even considered or tested chloramphenicol antibiotics. Even assuming, arguendo, that the Examiner could demonstrate using galacturonate might result in detoxification (which Appellant submits has not been shown), that by itself would not suffice for O’Brien. 

Appellants argue that the Examiner shows no evidence to verify the effectiveness of galacturonate might resulting in detoxification by reduction. Without such, one skilled in the art is wise to heed O’Brien’s caution. As such, there is no reasonable expectation of success of what the Examiner proposes. Further argued is that O’Brien already shows an experimentally-demonstrated means to their end. One skilled in the art would be more much likely to consider a successfully-tested solution specifically for reducing chloramphenicol rather than an unproven solution allegedly suggested by Servinsky for fermentation, a different process. The Examiner’s errs by ignoring O’Brien’s teachings here.

In response, from the combined teachings of O'Brien and Servinsky, one of ordinary skill in the art would have found it obvious and motivated to reduce the amount of the reductant in C. acetobutylicum cultures of O'Brien to make chloramphenicol available to inhibit the microorganism. Thus, a person of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention of increasing susceptibility of the microorganism to the antibiotic. 
In response to the examiner is proposing a material change, there is no material change involved as argued. The question here is whether one of ordinary skill in the art would use galacturonate or galacturonic acid as a substrate for glucose in O’Brien’s teachings. Servinsky explicitly teaches the utilization of all the three substrates glucose, 
As to appellants’ arguments that Examiner shows no evidence to verify the effectiveness of galacturonate might resulting in detoxification by reduction, it is noted that the combined teachings would have led to the addition of galacturonate (or its acid) to chloramphenicol in C. acetobutylicum cultures. This would have resulted in the same effects or effectiveness as Applicants have argued. 
As to the arguments in regards to proven and unproven solution, (i) it is the normal desire of scientists or artisans to improve upon what is already generally known (ii) known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. (iii) A "given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine O'Brien and Servinsky to come up with a different solution. "[T]he desire to enhance commercial opportunities by improving a product or process is universal-and even common­ sensical." Dystar Textilfarben Gmbh & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1368 (Fed. Cir. 2006).
In the instant case, O’Brien teaches in last para of page 270 that the findings emphasize the need for caution in assessing the growth inhibitory effectiveness of antibacterial agents that are subject to detoxification by reduction. In particular, efficacy of the antibiotic in proliferating organisms (growing cultures) especially in notoriously reducing organisms such as species of Clostridium should be assayed. Hence, one of ordinary skill in the art would have been motivated to use a different substrate other 
As to appellants’ arguments that O’Brien already shows an experimentally-demonstrated means to their end, O’Brien teaches that the growth inhibitory effectiveness of antibacterial agents that are subject to detoxification by reduction be assessed and especially in notoriously reducing organisms such as species of Clostridium. That provides another motivation to a person of ordinary skill in the art to test the effectiveness of the antibiotic in C. acetobutylicum in the presence of another substrate such as galacturonate. 
II. The alleged rejections of many of the dependent claims are also in error.
Appellants’ argue that in rejecting claim 4, the Examiner states: “As to claim 4, the combined prior art teaches the same method steps as in the instant claim 1, comprising administering the same agent(s) to the microorganism hence would metabolize galacturonate as claimed.” Final Office Action, p. 43. Yet, a showing of administering galacturonic acid to the microorganism is lacking. Servinsky teaches administering galacturonate, not galacturonic acid. See Abstract and Table 1. For at least this reason, the rejection of claim 4 is in error and must be reversed. 

In response, the limitations of claim 4 is directed to the mechanism that occurs in the microorganism when the substrate is added. It is noted that galacturonate is the salt of galacturonic acid (sugar acid). If galacturonic acid or galacturonate is directly added to the microorganism that would produce the ATP and ferredoxin. Administration of the same components as in the instant claims to microorganism, e.g. C. acetobutylicum would result in the same effects. 
B. The alleged rejection of dependent claim 5 is further in error.
Appellants argue that the Examiner’s statement fails to show why it would allegedly be obvious to use the same feedstock to practice the claimed method. It merely assumes it being used with the conditional “if” That does not demonstrate the obviousness of what is claimed. Examiner fails to demonstrate that the supposed 

In response, the limitation of claim 5 ‘ the feedstock is adapted to decrease the production of NADH and NADPH in microorganism’ is the property of the feedstock agent, here galacturonic acid. Hence administration of the same agent to the same organism in the same conditions, here in the presence of chloramphenicol in C. acetobutylicum cells would render the same properties. For the reasons stated above, from the combined teachings of O’Brien and Servinsky a person of ordinary skill in the art would have arrived at the instant claims. 
C. The alleged rejection of dependent claim 6 is further in error.
Appellants argue that the Examiner errs is setting forth a prima facie rejection of this claim. O’Brien discusses experiments with the chloramphenicol using the bacteria C. acetobutylicum. And Servinsky discusses fermentation experiments using that same bacteria. However, that bacteria does not have what would ordinary be understood anatomically as a mouth.*! Bacteria absorb/expel material through their cell wall. Thus, it does not makes sense to refer to the chloramphenicol there as an “oral antibiotics,” which refers to something taken specifically by mouth.” And there has been no showing or suggestion of “administering the feedstock as a supplement for oral antibiotics.”

In response, it is stated that providing the microorganism includes providing it in vivo or in vitro. For example, in vitro, the feedstock can be added as a supplement for oral antibiotics to the cell cultures. This does not require mouth of the bacteria to be absorbed. Oral antibiotics is for oral administration but for in vitro additions, it can be added as a solution, which is also an oral form of administration. 
D. The alleged rejection of dependent claim 9 is further in error.
Appellants argue that the Examiner admits that O’Brien and Servinsky are not explicit in teaching the limitation of claim 9. Appellant submits the Examiner errs in setting forth a prima facie rejection of this claim. Johnstin’s studies were conducted on guinea pigs, which are mammals. See p. 280, 93. Both O’Brien and Servinsky discuss experiments using the bacteria C. acetobutylicum. Bacteria is not an animal (mammal) 

In response, if the feedstock is administered in vivo that can be administered by intravenous injection and is thus provided to the microorganism. It is noted that instant claims 1 and 10 has a limitation of administering the antibiotic or administering the feedstock. Administering is defined as the action of dispensing, giving or applying in terms of administration of a drug or a pharmaceutical. In the instant application, the antibiotic and the feedstock solutions were added to the culture medium with cells. This form is also administered and it is not administered by mouth. Johnstin teaches experiments using galacturonic acid orally, subcutaneous injection, and by intraperitoneal injection in studies with animals. Hence, it is within the skill of an artisan to administer a feedstock agent by intravenous injection to animals infected with a microorganism. 











Respectfully submitted,
/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627  

                                                                                                                                                                                                      Conferees:

/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624

/GERALD G LEFFERS JR/Primary Examiner                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.